Exhibit 10.1 EXECUTION VERSION AMENDED AND RESTATED CREDIT AGREEMENT dated as of February 1, 2016, by and among TWIN DISC, INCORPORATED and TWIN DISC INTERNATIONAL, S.P.R.L. , as Borrowers, and WELLS FARGO BANK, NATIONAL ASSOCIATION as Lender TABLE OF CONTENTS Page ARTICLE I DEFINITIONS 1 SECTION 1.1 Definitions 1 SECTION 1.2 Other Definitions and Provisions 27 SECTION 1.3 Accounting Terms 28 SECTION 1.4 Rounding 29 SECTION 1.5 References to Agreement and Laws 29 SECTION 1.6 Times of Day 29 SECTION 1.7 Letter of Credit Amounts 29 SECTION 1.8 Foreign Currencies 29 SECTION 1.9 Appointment of Parent as Agent 30 ARTICLE II REVOLVING CREDIT FACILITY 30 SECTION 2.1 Loans 30 SECTION 2.2 Borrowing Base Reserves 31 SECTION 2.3 Procedure for Advances of Loans 31 SECTION 2.4 Repayment and Prepayment of Loans 32 SECTION 2.5 Permanent Reduction of the Revolving Credit Commitment 35 SECTION 2.6 Termination of Revolving Credit Facility 35 ARTICLE III LETTER OF CREDIT FACILITY 35 SECTION 3.1 L/C Commitment 35 SECTION 3.2 Procedure for Issuance of Letters of Credit 36 SECTION 3.3 Commissions and Other Charges 36 SECTION 3.4 [Intentionally Omitted] 36 SECTION 3.5 Reimbursement Obligations of Parent 36 SECTION 3.6 Obligations Absolute 37 SECTION 3.7 Effect of Letter of Credit Application 37 SECTION 3.8 Bank Guarantees 37 ARTICLE IV GENERAL LOAN PROVISIONS 38 SECTION 4.1 Interest 38 SECTION 4.2 Notice and Manner of Conversion or Continuation of Loans 40 SECTION 4.3 [Intentionally Omitted] 41 SECTION 4.4 Manner of Payment 41 SECTION 4.5 Evidence of Indebtedness 42 SECTION 4.6 [Intentionally Omitted] 42 SECTION 4.7 [Intentionally Omitted] 43 SECTION 4.8 Changed Circumstances 43 SECTION 4.9 Indemnity 44 SECTION 4.10 Increased Costs 45 SECTION 4.11 Regulatory Limitation; Further Assurances 46 SECTION 4.12 Taxes 46 SECTION 4.13 Mitigation Obligations 48 ARTICLE V CONDITIONS OF EFFECTIVENESS AND BORROWING 48 SECTION 5.1 Conditions to Effectiveness and Initial Extensions of Credit 48 SECTION 5.2 Conditions to All Extensions of Credit 50 ARTICLE VI REPRESENTATIONS AND WARRANTIES OF THE BORROWERS 50 SECTION 6.1 Organization and Qualification; Subsidiaries 50 SECTION 6.2 Financial Statements 51 SECTION 6.3 Authorization; Enforceability 51 SECTION 6.4 Absence of Conflicting Obligations; Defaults 51 SECTION 6.5 Taxes 51 SECTION 6.6 Absence of Litigation 51 SECTION 6.7 Indebtedness 52 SECTION 6.8 Title to Property 52 SECTION 6.9 ERISA 52 SECTION 6.10 Fiscal Year 52 SECTION 6.11 Compliance With Laws 52 SECTION 6.12 Dump Sites 52 SECTION 6.13 Tanks 52 SECTION 6.14 Other Environmental Conditions 53 SECTION 6.15 Environmental Judgments, Decrees and Orders 53 SECTION 6.16 Environmental Permits and Licenses 53 SECTION 6.17 Use of Proceeds; Margin Stock 53 SECTION 6.18 Investment Company 53 SECTION 6.19 Accuracy of Information 53 SECTION 6.20 Offering of Revolving Credit Notes 54 SECTION 6.21 Anti-Terrorism Laws; Anti-Money Laundering 54 SECTION 6.22 Solvency 54 SECTION 6.23 Security Documents 54 SECTION 6.24 Eligible Accounts 54 SECTION 6.25 Eligible Inventory 54 SECTION 6.26 Location of Inventory 54 ARTICLE VII AFFIRMATIVE COVENANTS 55 SECTION 7.1 Payment 55 SECTION 7.2 Corporate Existence; Properties; Ownership 55 SECTION 7.3 Licenses 55 SECTION 7.4 Reporting Requirements 55 SECTION 7.5 Taxes 56 SECTION 7.6 Inspection of Properties and Records 57 SECTION 7.7 Reference in Financial Statements 57 SECTION 7.8 Compliance with Laws 57 SECTION 7.9 Compliance with Agreements 57 ii SECTION 7.10 Notices 58 SECTION 7.11 Insurance 59 SECTION 7.12 New Subsidiaries; Acquisitions 59 SECTION 7.13 Financial Covenants 60 SECTION 7.14 Most Favored Lender 61 SECTION 7.15 Location of Inventory 61 SECTION 7.16 Further Assurances 61 SECTION 7.17 Post-Closing Matters 62 ARTICLE VIII NEGATIVE COVENANTS 62 SECTION 8.1 Loans 62 SECTION 8.2 Liens 63 SECTION 8.3 Indebtedness 63 SECTION 8.4 Consolidation or Merger 63 SECTION 8.5 Disposition of Assets 63 SECTION 8.6 Investments 63 SECTION 8.7 Prudential Prepayments 63 SECTION 8.8 Transactions with Affiliates 63 SECTION 8.9 Guarantees 63 SECTION 8.10 Change in Control 63 SECTION 8.11 Anti-Terrorism Laws; Anti-Money Laundering 64 SECTION 8.12 Restricted Payments 64 ARTICLE IX DEFAULT AND REMEDIES 64 SECTION 9.1 Remedies 64 SECTION 9.2 Rights and Remedies Cumulative; Non-Waiver; Etc 65 SECTION 9.3 Crediting of Payments and Proceeds 65 ARTICLE X MISCELLANEOUS 66 SECTION 10.1 Notices 66 SECTION 10.2 Amendments, Waivers and Consents 67 SECTION 10.3 Expenses; Indemnity 67 SECTION 10.4 Right of Set Off 69 SECTION 10.5 Governing Law; Jurisdiction, Etc 69 SECTION 10.6 Waiver of Jury Trial 70 SECTION 10.7 Reversal of Payments 70 SECTION 10.8 Injunctive Relief; Punitive Damages 70 SECTION 10.9 Successors and Assigns; Participations 71 SECTION 10.10 Confidentiality 72 SECTION 10.11 Performance of Duties 72 SECTION 10.12 All Powers Coupled with Interest 72 SECTION 10.13 Survival 73 SECTION 10.14 Titles and Captions 73 SECTION 10.15 Severability of Provisions 73 SECTION 10.16 Counterparts; Integration; Effectiveness 73 iii SECTION 10.17 Term of Agreement 73 SECTION 10.18 USA PATRIOT Act 74 SECTION 10.19 Judgment Currency 74 SECTION 10.20 Independent Effect 74 SECTION 10.21 No Fiduciary Duty 74 SECTION 10.22 Amendment and Restatement 75 SECTION 10.23 Special TD International Provision 75 ARTICLE XI PARENT’S GUARANTY 76 SECTION 11.1 Parent’s Guaranty 76 SECTION 11.2 Bankruptcy 76 SECTION 11.3 Nature of Liability 76 SECTION 11.4 Independent Obligation 77 SECTION 11.5 Authorization 77 SECTION 11.6 Reliance 78 SECTION 11.7 Subordination 78 SECTION 11.8 Waiver 78 SECTION 11.9 Payments 79 iv EXHIBITS Exhibit A - Form of Revolving Credit Note Exhibit B - Form of Notice of Borrowing Exhibit C - Form of Notice of Prepayment Exhibit D - Form of Notice of Conversion/Continuation Exhibit E - Form of Officer’s Certificate Exhibit F - Form of Borrowing Base Certificate SCHEDULES Schedule 6.1 - Subsidiaries Schedule 6.6 - Litigation Schedule 6.12 - Dump Sites Schedule 6.13 - Tanks Schedule 6.14 - Other Environmental Conditions Schedule 6.15 - Environmental Judgments, Decrees and Orders Schedule 6.26 - Location of Inventory Schedule 8.2 - Existing Liens v AMENDED AND RESTATED CREDIT AGREEMENT, dated as of February 1, 2016, by and among TWIN DISC, INCORPORATED, a Wisconsin corporation (“ Pa rent ”), TWIN DISC INTERNATIONAL, S.P.R.L., a Belgian corporation and successor by merger to Twin Disc International, S.A. (“ TD International ” and, together with Parent, the “ Bo rrowers ”), and WELLS FARGO BANK, NATIONAL ASSOCIATION, a national banking association (the “ Le nder ”). STATEMENT OF PURPOSE The Borrowers and the Lender are party to that certain Credit Agreement, dated as of June30, 2014 (as amended up to but not including the date hereof, the “ Existing Credit Agreement ”). B.The Borrower and the Lenders wish to amend and restate the Existing Credit Agreement on the terms and conditions set forth below. NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency of which are hereby acknowledged by the parties hereto, such parties hereby agree that the Existing Credit Agreement is amended and restated as follows: ARTICLE I DEFINITIONS SECTION 1.1 Definitions . The following terms when used in this Agreement shall have the meanings assigned to them below: “ Account ” shall mean an account (as that term is defined in the UCC). “ Account Debtor ” shall mean any Person who is obligated on an Account, chattel paper, or a general intangible. “ Additional Covenant ” shall mean any affirmative or negative covenant or similar restriction applicable to Parent or any Subsidiary (regardless of whether such provision is labeled or otherwise characterized as a covenant) the subject matter of which either (i) is similar to that of any covenant in Article VII or VIII , or related definitions in Section 1.1 , but contains one or more percentages, amounts or formulas that is more restrictive than those set forth herein or more beneficial to the holders of any Indebtedness (other than the Indebtedness evidenced by this Agreement), or obligations in respect of one or more Swap Agreements, of any one or more of Parent and its Subsidiaries (and such covenant or similar restriction shall be deemed an Additional Covenant only to the extent that it is more restrictive or more beneficial) or (ii) is different from the subject matter of any covenants in Article VII or VIII , or related definitions in Section 1.1
